Citation Nr: 1631395	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-22 095	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for bilateral lower extremity radiculopathy as secondary to a low back disorder.

3. Entitlement to service connection for depression as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In February 2016, the Board denied the issues of entitlement to service connection for a low back disorder, bilateral lower extremity radiculopathy and depression.  The Veteran has since contested that determination and those issues are the subject of the vacatur and remand below.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

In this case, in December 2014, the Veteran's representative submitted affidavits from the Veteran and his spouse attesting to various injuries and symptoms pertinent to the claims for entitlement to service connection for a low back disorder, bilateral lower extremity radiculopathy, and depression.  Significantly, the representative requested that the Agency of Original Jurisdiction (AOJ) initially review this evidence as provided for in 38 U.S.C.A. § 7105(e) (West 2014).

Thereafter, the Board issued a decision on February 26, 2016 denying the perfected issues on appeal - namely, entitlement to service connection for a low back disorder, entitlement to service connection for bilateral lower extremity radiculopathy as secondary to a low back disorder, and entitlement to service connection for depression as secondary to a low back disorder.  In correspondence received shortly after this decision, the Veteran expressed dissatisfaction with the fact that the affidavits submitted in December 2014 were not initially reviewed by the AOJ.  As such, the Board finds that the Veteran was denied due process of law under 38 C.F.R. § 20.904(a)(2), as there was prejudicial failure to afford the appellant an opportunity for initial AOJ review of the evidence submitted in December 2014.  The February 26, 2016 decision is therefore vacated in its entirety.


ORDER

The Board's February 26, 2016 decision denying the claims of entitlement to service connection for a low back disorder, bilateral lower extremity radiculopathy, and depression, is vacated.


REMAND

As noted above, in December 2014, the representative submitted additional evidence pertinent to the claims on appeal and requested initial review of the evidence by the AOJ pursuant to 38 U.S.C.A. § 7105(e).  As this evidence has not yet been considered by the AOJ, remand is required for initial review and for issuance of a supplemental statement of the case if the claims are not otherwise satisfied.

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the issues of entitlement to service connection for a low back disorder, entitlement to service connection for bilateral lower extremity radiculopathy, and entitlement to service connection for depression.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

